Citation Nr: 1529186	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active military service from December 1968 to December 1970, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was previously before the Board in October 2012, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

A skin disorder is etiologically related to herbicide exposure in active service.  


CONCLUSION OF LAW

A skin disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a skin disorder related to his active service.  Specifically, he reports that he never had any problems with his skin until after being exposed to herbicides while serving in the Republic of Vietnam.  In this regard, the Board notes that the Veteran does not have a diagnosed skin disability that is presumptively related to his exposure to herbicides.  However, this does not preclude service connection on a direct basis.  The Board must still consider entitlement to service connection for a skin disability on a direct basis.  

Service treatment records (STRs) are silent for complaints of, or treatment for, a skin disorder while the Veteran was in active service.  Importantly, however, he reports that he first experienced skin problems within six months after returning from the Republic of Vietnam in 1970.  The Veteran is competent to report when he first experienced symptoms of a skin disability and to discuss the frequency and severity of such symptomatology (e.g., that they have continued since service).  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this regard, the Board finds the Veteran to be credible. 

Also of record are several statements from the Veteran's spouse in which she reported that she recalled the Veteran having skin problems around the time when they married in June 1971, which was shortly after his separation from active service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Therefore, the Board finds that the Veteran's spouse is competent to report that she saw the Veteran experience symptoms of a skin disorder, such as a rash.  Moreover, the Board finds these lay statements of record to be credible.

In a June 2008 letter, the Veteran's private dermatologist noted that she had been treating the Veteran for complaints of chronic, unrelenting hives and for chronic eczema that, by the Veteran's report, had been present since his time in active service.  She noted that, even though the Veteran's skin disorders were not specific for exposure to herbicides, she did believe that, considering the history and chronicity of the hives, they may in some way be related to the Veteran's exposure to herbicides.  

In October 2012, the Veteran was afforded a VA examination.  At that time, the examiner diagnosed eczema and opined that it was at least as likely as not that the Veteran's disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that exposure to environmental factors such as herbicides can contribute to eczema.  

In April 2013, this VA examiner was asked to review the Veteran's claims file and provide an addendum opinion.  At that time, the examiner noted that eczema was not a recognized skin finding presumptively related to herbicide exposure and so, "recanted" the prior opinion.  

The Board finds the April 2013 VA addedum opinion to be inadequate.  As noted above, the Board asknowledges that the Veteran's skin disability is not one that is presumptively related to exposure to herbicides.  However, as noted above, that does not preclude consideration of service connection for such disability on a direct basis, to include as due to exposure to herbicides.  Therefore, recanting the October 2012 opinion solely on the basis that the disability was not presumptively related to herbicide exposure is not sufficient.  For that reason, the April 2013 addendum opinion is not adequate to serve as the basis of a denial of entitlement to service connection for a skin disorder.  

In sum, the Veteran was exposed to herbicides while serving in the Republic of Vietnam.  The Veteran has competently and credibly reported that he first experienced skin problems within six months of his return from the Republic of Vietnam, and his wife has corroborated his statements.  The Veteran's private dermatologist has competently opined that the Veteran's skin disability may be related to his exposure to herbicides, and the VA examiner competently opined that eczema can be contributed to by environmental factors such as herbicide exposure.  
Therefore, the evidence for and against the claim of entitlement to service connection for a skin disorder is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for a skin disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Entitlement to service connection for a skin disorder is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


